                     IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF MONTANA
                               BILLINGS DIVISION


 XL SPECIALTY INSURANCE                          CV 19-28-SPW-TJC
 COMPANY,

            Plaintiff,                            ORDER GRANTING
                                                  UNOPPOSED MOTION FOR
 vs.                                              STAY

 SAMUEL RETTIG and ESTATE OF
 KENT H. MORGAN, Deceased;

            Defendants.


       Defendant the Estate of Kent H. Morgan has filed an Unopposed Motion for

Stay of the Proceedings. (Doc. 4.) Defendant requests the Court stay the

proceedings while the parties participate in mediation. Good cause appearing, IT

IS HEREBY ORDERED that the motion is GRANTED as follows:

       1.       This action shall be stayed for 90 days from the date of this Order;

       2.       The parties shall file a joint status report by July 9, 2019 to update the

Court on the outcome of mediation and to advise the Court how the parties wish to

proceed in the event the matter is not dismissed prior to that date.

DATED this 9th day of April, 2018.

                                           _______________________________
                                           TIMOTHY J. CAVAN
                                           United States Magistrate Judge
